 In the Matter of DETROIT LUBRICATOR COMPANY, A MICHIGAN COR-FORATIONandLOCAL No. 174, INTL. UNION, UNITED AtTOMOBILEWORKERS OFAMERICA, (AFFILIATED WITH C. I. 0.)Case No.C-1 28S.-DecidedJune 7, 1939Refrigerationand Oil Burner Controls ManufacturiingIndustry-Settlement:stipulationprovidingfor compliancewiththe Act, including disestablishmentand abrogation of contractswith company-dominatedunion, and reinstatementof employee-Order: enteredon stipulation.Mr. Harold A. Crane fiield,for the Board.Lewis and Watkins, by Mr. John R. Watkins,of Detroit, Mich.,for the respondent.Mr. Robert L. Kanter,of Detroit, Mich., for the Union.Mr. Richard A. Williams,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Local` No.'174,International Union, United AutomobileWorkers of America; af-filiated with the C. I. 0., herein called the Union,' the NationalLabor Relations Board, herein called the Board, by the RegionalDirector for the Seventh Region (Detroit, Michigan), issued its coin-plaint on March 4, 1939, against Detroit Lubricator Company, De-troit,Michigan, herein called the respondent, alleging that the re-spondent had engaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section 8 (1), (2), and(3) and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called the Act.A copy of the complaint andnotice of hearing thereon were duly served upon the respondent, theUnion, and Detroit Lubricator Company Employees' Association.The respondent did not file all answer to the complaint.1 In its original charge the Union was incorrectly designated as "Westside Local 174,U A. W. A."13 N. L. R B., No. 17.123 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDConcerning the unfair labor practices the complaint alleged, insubstance, that the respondent had dominated and interfered withthe formation and administration of a labor organization among itsemployees, known as Detroit Lubricator Company Employees' Asso-ciation, herein called the Association, and that the respondent hadcontributed financial and other support to the Association, and thatthe respondent had purported to enter into a written contract withthe Association; that the respondent had terminated the employ-ment of and refused to reinstate one named employee 2 because hejoined and assisted the Union and engaged in other concerted activ-ities, for the purposes of collective bargaining and other mutual aidand protection; and that the respondent, by the aforesaid acts, and,by surveillance of union meetings, by warning its employees to re-frain from becoming or remaining members of the Union, and byother acts had interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act.On March 24, 1939, the respondent, the Union, and counsel for theBoard entered into a stipulation in settlement of the case.On April24, 1939, a supplementary stipulation was entered into between therespondent, the Union, and counsel for the Board.The above-mentioned stipulation provides as follows : aIt is hereby stipulated, subject to approval by the NationalLabor Relations Board, by and between Detroit LubricatorCompany, the above named respondent, Local No. 174, Inter-national Union, United Automobile Workers of America, (Af-filiated with C. I. 0.) and Harold A. Cranefield, Attorney forthe National Labor Relations Board as follows :1.Respondent is and has been since on or about July 18, 1922,a corporation organized under and existing by virtue of the lawsof the State of Michigan, having its principal office and placeof business in the City of Detroit, State of Michigan, and at alltimes mentioned in the Complaint in this matter was engaged ata plant situated in Detroit, Michigan, in the manufacture andsale of refrigeration controls and valves, oil burner controls, andvarious other products generally described as engineeringspecialties.2. In the usual and ordinary course and conduct of its busi-ness respondent caused and has continuously caused approxi-mately 84%, in value, of the raw materials used in the manufac-ture of its products to be purchased and transported in interstatecommerce from and through states of the United States other2 David Russell.The affidavit relating to the dissolution of the Association is not set forth. DETROIT LUBRICATORCOMPANY125than the State of Michigan, and in the usual and ordinarycourse and conduct of its business caused and has continuouslycaused approximately 90%, in value, of its products to be soldand transported in interstate commerce into and through statesof the United States other than the State of Michigan.3.Total sales by respondent, Detroit Lubricator Company, ofproducts manufactured at its Detroit plant during the years 1937and 1938 exceeded $3,000,000 in each of said years.4.Respondent, Detroit Lubricator Company, is engaged ininterstate commerce as defined by the National Labor RelationsAct, and is engaged in a business affecting interstate commercewithin the meaning of the National Labor Relations Act.5.Respondent, Detroit Lubricator Company, waives the mak-ing or entry by the National Labor Relations Board of findingsof fact or conclusions of law in this matter and stipulates andconsents that the National Labor Relations Board may, withoutother or further notice to respondent, forthwith make and enteran order in this matter in the following terms :"Respondent,Detroit Lubricator Company its officers andagents, successors and assigns, shall ;1.Cease and desist from :(a) In any manner interfering with, restraining or, coercingits employees in the exercise of their right to self-organization,to form, join or assist labor organizations, to bargain collectivelythrough representatives of their own choosing and to engage inconcerted activities for the purpose of collective bargaining orother mutual aid or protection as guaranteed in Section 7 of theNational Labor Relations Act;(b)Dominating or interfering with the administration ofDetroit Lubricator Company Employees' Association, or with theformation or administration of any other labor organization ofits employees, and from contributing support to Detroit Lubri-cator Company Employees' Association, or to any other labororganization of its employees;(c)Giving effect to its contract or contracts with the DetroitLubricator Company Employees' Association;(d)Discouraging membership in Local No. 174, InternationalUnion, United Automobile Workers of America, (Affiliated withC. I. 0.), or in any labor organization of its employees.2.Take the following affirmative action to effectuate the poli-cies and purposes of the National Labor Relations Act :(a)Withdraw recognition from Detroit Lubricator CompanyEmployees' Association as a representative of any employees ofDetroit Lubricator Company for the purpose of collective bar- 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDgaining in regard to grievances, labor disputes, wages, rates ofpay, hours of employment or other conditions of employment,and disestablish saidDetroit Lubricator Company Employees'Association as such representative;(b)Place David Russell upon the list of its employees towhom, pursuant to an understanding with the said Local 174,respondent will offer reemployment as and when such employ-ment is available in Department No. 25 of its Detroit plant,David Russell to be placed at the foot of the present list, andto be offered employment in Department 25 after the list aspresently constituted shall have been exhausted by offer of em-ployment to all those employees preceding David Russell on suchlist, and credit David Russell on respondent's seniority lists, inaccordance with its present practice and in conformity with itsunderstanding with Local 174, with seniority of three (3) yearsand nine (9) months upon his being restored to active employ-ment as aforesaid, but not crediting him with any additionalseniority by reason of any lapse of time between the date hereofand such offer of reinstatement.(c) Immediately post a notice in at least three conspicuousplaces in its Detroit plant and keep the same posted continuouslyfor sixty (60) consecutive days stating: (1) That the respondentwill ceaseand desist as aforesaid, and (2) That the respondentwithdraws all recognition from Detroit Lubricator CompanyEmployees' Association as the representative of any of its em-ployees for the purpose of dealing with respondent concerninggrievances, labor disputes, wages, rates of pay, hours of em-ployment or other conditions of employment, and that said labororganization is disestablished as such representative.(d).Notify theRegional Directorfor the SeventhRegion ofthe National Labor RelationsBoard in writing within ten daysfrom the date of this order of thesteps respondent has takento comply herewith."6.Respondent,Detroit LubricatorCompany, further stipu-lates and consentsto the entry by any appropriate United StatesCircuit Court of Appealsof a decree for the enforcement of theorder of the NationalLabor RelationsBoard in theabove formand waives its rightto contestany application by the NationalLaborRelations Board forthe entryof such a decree and furtherwaives anyand all requirements of noticein the filing of suchapplication by the National LaborRelations Board before anyUnited States Circuit Court of Appeals.7.Respondent, Detroit Lubricator Company, hereby waives itsright toa hearing in this cause,waives any objectionor excep- DETROIT LUBRICATOR COMPANY127tion that might lie or be taken to the failure of the NationalLabor Relations Board to notice an adjournment of the hearingheretofore noticed in this matter for March 20, 1939, and agreesthat the charge, amended charge, complaint and notice of hear-ing as heretofore served on respondent,the entry of appearancein behalf of respondent by the undersigned Lewis & Watkins,together with this stipulation and a copy of the Rules and Regu-lations of the National Labor Relations Board,Series 1, asamended, shall be filed with the Chief Trial Examiner of theNational Labor Relations Board at Washington, D. C., and shallconstitute the record in this proceeding; provided, however, thatnothing in this stipulation contained shall be taken as an admis-sion by respondent of the commission of any unfair laborpractices as alleged in the complaint in this matter or otherwise.8.It is further stipulated between the parties hereto that therehas been filed in the Circuit Court for Wayne County, Michigan,in a suit pending in said Court wherein Detroit Lubricator Com-pany Employees' Association, as plaintiff, sought to restrainDetroitLubricatorCompany, as defendant, from collectivebargaining with Local No. 174, International Union, UnitedAutomobileWorkers of America, (Affiliated with C. I. 0.) insupport of plaintiff'smotion for the dismissal of said suit uponstipulation, an affidavit of which a true copy is attached heretoas Exhibit A and made a part hereof by reference.The above-mentioned supplementary stipulation reads as follows :It is hereby further stipulated by and between the partieshereto as follows :1.M. Lofgren, R. Roebuck and L. Drake are employees ofrespondent not now actively employed but entitled under thepresent practice of respondent, Detroit Lubricator Company, andin conformity with an understanding between respondent andLocal 174, International Union, United Automobile Workers ofAmerica, to re-employment in Department 25 of respondent'sDetroit plant when such employment shall be available andadditional employees are required by respondent in that depart-ment.Respondent hereby agrees that when such employment isavailable it will first offer such employment to the said M. Lof-gren, R. Roebuck and L. Drake in the order of the seniority oftheir employment byrespondent.2.Paragraph 2 (b) of the Order, entry of which by the Na-tionalLabor Relations Board was agreed to by respondent byParagraph 5 of the Stipulation entitled in this matter andentered into in writing by the parties hereto on March 24, 1939,is hereby amended to read as follows: 128DECISIONS OF NATIONAL LABOR RELATIONS BOARD"(b)Offer employment in Department 25 of its Detroit planttoDavid Russell when employment shall be available in thatdepartment and additional employees are needed by respondenttherein after first offering employment in that department toM. Lofgren, R. Roebuck and L. Drake, in the order of the senior-ity of their employment by respondent, and upon re-employingDavid Russell credit him on its seniority lists, in accordance withitspresent practice, with seniority of three years and ninemonths, but not crediting him with any additional seniority byreason of any lapse of time between the date hereof and suchre-employment."Respondent, Detroit Lubricator Company, further stipulatesand consents to the entry by any appropriate United States Cir-cuit Court of Appeals for a decree for the enforcement of theOrder of the National Labor Relations Board as hereby amendedand waives its right to contest any application by the NationalLabor Relations Board for the entry of such a decree and furtherwaives any and all requirements of notice in the filing of suchapplication by the National Labor Relations Board before aUnited States Circuit Court of Appeals.On May 16, 1939, the Board issued its order approving the abovestipulation and supplementary stipulation, making them part of therecord, and transferring the proceeding to the Board for the purposeof entry of a decision and order by the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, Detroit Lubricator Company, a Michigan corpora-tion, with its principal office and place of business in Detroit, Michi-gan, is engaged in the manufacture and sale of refrigeration controlsand valves, oil-burner controls, and various other products generallydescribed as engineering specialties.In value, 84 per cent of theraw materials used by the respondent in the manufacture of itsproducts are purchased and transported from points outside the Stateof Michigan. In value, 90 per cent of the respondent's products aresold and shipped to points outside of the State of Michigan. In eachof the years of 1937 and 1938 the total sales made by the respondentof its products manufactured at its Detroit plant exceeded $3,000,000.The respondent stipulated that it is engaged in commerce within themeaning of Section 2 (6) and (7) of the Act. DETROIT LUBRICATOR COMPANY129We find that the above-described operations constitute a continu(usflow of trade, traffic,and commerce among the several States.ORDER,Upon the basis of the above findings of fact, stipulation, supple-mentary stipulation, and the entire record in the case, and pursuantto Section 10 (c) of the National Labor Relations Act, the NationalLabor Relations Board hereby orders that Detroit Lubricator Com-pany, Detroit, Michigan, its officers and agents, successors, and as-signs shall;1.Cease and desist from :(a) In any manner interfering with, restraining or coercing itsemployees in the exercise of their right to self-organization, to form,join or,assist labor organizations, to bargain collectively through rep-resentatives of their own choosing and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or pro-tection as guaranteed in Section 7 of the National Labor RelationsAct;(b)Dominating or interfering with the administration of DetroitLubricator Company Employees' Association, or with the formationor administration of any other labor organization of its employees,and from contributing support to Detroit Lubricator Company Em-ployees'Association, or to any other labor organization of its em-ployees;(c)Giving effect to -its contract or contracts with the Detroit Lubri-cator Company Employees' Association;(d)Discouragingmembership in Local No. 174, InternationalUnion,United AutomobileWorkers of America (Affiliated withC. I. 0.), or in any labor organization of its employees.2.Take the following affirmative action, which the Board finds willeffectuate the policies and purposes of the Act :(a)Withdraw recognition from Detroit Lubricator Company Em-ployees' Association as a representative of any employees of DetroitLubricator Company for the purpose of collective bargaining in regardto grievances, labor disputes, wages, rates of pay, hours of employ-ment or other conditions of employment, and disestablish said DetroitLubricator Company Employees' Association as such representative;(b)Offer employment in Department 25 of its Detroit plant toDavid Russell when employment shall be available in that departmentand additional employees are needed by respondent therein after firstoffering employment in that department to M. Lofgren, R. Roebuckand L. Drake, in the order of the seniority of their employment byrespondent, and upon reemploying David Russell credit him on its 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDseniority lists, in accordance with its present practice, with seniorityof three years and nine months, but not crediting him with any addi-tional seniority by reason of any lapse of time between the date hereofand such re-employment;(c) Immediately post a notice in at least three conspicuous placesin its Detroit plant and keep the same posted continuously for sixty(60) consecutive days stating : (1) That the respondent will cease anddesist as aforesaid, and (2) that the respondent withdraws all recog-nition from Detroit Lubricator Company Employees' Association asthe representative of any of its employees for the purpose of dealingwith respondent concerning grievances, labor disputes, wages, rates ofpay, hours of employment or other conditions of employment, and thatsaid labor organization is disestablished as such representative;(d)Notify the Regional Director for the Seventh Region of theNational Labor Relations Board in writing within ten (10) days fromthe date of this Order of the steps respondent has taken to complyherewith.MR. WILLIAM M. LEIsExsoN took no part in the consideration ofthe above Decision and Order.